Citation Nr: 1302177	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  05-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to October 1978.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Board reopened and denied a claim for service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Partial Remand (JMPR).  In the September 2012 Order, the Court remanded the Board's December 2011 decision for compliance with instructions provided in the JMPR.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It was noted in the JMPR that while a VA physician in October 1995 indicated that the Veteran was first seen for VA psychiatric treatment in February 1994 and last seen in October 1995 and that the Veteran had undergone "58 examinations," the record did not total 58 examinations.  The JMPR also noted that while the Board decision referred to the record demonstrating mental health treatment reports "for nearly every year between 1979 to current . . .," the record only appeared to contain such records dated through 2005.  (Review of the claims file reveals VA outpatient clinic reports dated through July 20, 2005).  As such, the JMPR concluded that it was unclear whether other ostensibly relevant mental health treatment records may exist that are in the control of a Federal department or agency, and that VA's failure to obtain them, or determine if they were unavailable, constituted a violation of the duty to assist.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).  

In order to comply with the directives of the JMPR, this case is REMANDED for the following action:

1.  Obtain any outstanding VA mental health treatment records that may be available, to include those dated from July 20, 2005, until the present time or any such records dated prior to the October 1995 psychiatric evaluation referenced above (completed on October 18, 1995, as reflected on records submitted by the Law Offices of Lieberman and Brooks).  Also request that the Veteran identify any outstanding VA or non-VA psychiatric treatment records and associate with the claims file any such records indentified.  

All reasonable attempts should be made to obtain the records discussed above.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the above, the RO should review the expanded claims file and determine whether the claim may be granted.  If this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


